Citation Nr: 0637736	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD, 
assigning a 10 percent rating effective April 9, 2002.  The 
veteran was scheduled for a February 8, 2005 Board hearing, 
but did not appear or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for two December 2002 QTC 
examinations to assess the current level of his PTSD and the 
nature and etiology of any hearing loss disability; but he 
failed to appear.  On his VA-Form 9, the veteran indicated 
that he missed his examinations due to a new job and that he 
called to reschedule but was never given a new appointment.  
There is no record of the veteran calling to reschedule; 
however, under 38 C.F.R. § 3.655, the Board determines that 
the veteran has offered good cause for missing his 
examinations and should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Re-schedule the veteran for a VA 
examination to determine the severity of 
his PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should assess the level of 
the veteran's social and occupational 
impairment as a result of his PTSD.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Re-schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
any hearing loss disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the veteran 
has any current hearing loss related to 
acoustic trauma in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims and re-evaluate the 
appropriate effective date for any award 
of benefits.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



